Citation Nr: 0929916	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-10 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and fiancée



ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for posttraumatic stress disorder (PTSD) 
and hypertension, to include as secondary to PTSD.  

In March 2009, the Veteran testified before the Board at a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that he has a current psychiatric 
disorder related to traumatic events in service.  
Specifically, he describes having been traumatized as a 
result of duties as a driver of a "wrecker" while stationed 
in the Persian Gulf which required him to pick up stranded 
vehicles in Saudi Arabia during Desert Storm, in addition to 
duties as a heavy vehicle driver which required him to pick 
up surrendered Iraqi troops and transport them to camps.  He 
asserts that since his in-service stressful events, he has 
experienced nightmares and chronic anxiety, and that these 
symptoms are reflected in his service records in the form of 
behavioral problems and alcohol abuse.  

Post-service records reflect that the Veteran reported 
receiving two Article 15 violations following the occurrence 
of his in-service stressors.  These disciplinary actions are 
not reflected in the service records that are of record.  
However, his complete service personnel records have not been 
associated with the claims file.  As his complete service 
personnel records may contain information pertinent to his 
claim, the records are relevant and should be obtained.

Post-service medical records demonstrate that the Veteran has 
been diagnosed with posttraumatic stress disorder (PTSD), 
anxiety, and depression.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran has provided both competent and credible 
testimony regarding the incurrence of anxiety, depression, 
and sleep impairment during service, and as to the 
continuation of such symptoms after his separation from 
service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Because the Veteran is not competent, however, to 
relate his in-service symptoms to his currently diagnosed 
psychiatric disorder, and such relationship remains unclear 
to the Board, the Board finds that an examination is 
necessary in order to fairly decide the Veteran's claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  In addition, the Veteran's mother has provided 
credible testimony regarding the change in the Veteran's 
behavior and personality following his discharge from 
service.

Next, with respect to the claim of entitlement to service 
connection for hypertension, post-service clinical records 
dated in July 2004 show that the Veteran reported having been 
medicated for treatment of hypertension when he was 
incarcerated.  Records dated in January 2005 show that he 
reported having been diagnosed with hypertension at the time 
of his separation from service.  

The reports of examination conducted at the time of the 
Veteran's entrance into and separation from service are not 
of record.  Thus, it is unclear whether the Veteran was 
diagnosed with hypertension at the time he was separated from 
service.  Because these reports are relevant to the Veteran's 
claim, an attempt to obtain them should be made.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Similarly, an attempt to obtain the clinical records 
associated with the Veteran's incarceration should be made.  
On remand, it should be requested that the Veteran authorize 
the release of these records to VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request the reports of examination 
conducted at the time of the Veteran's 
entrance into and separation from 
service.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), 
must be entered if it is determined 
that the above records do not exist or 
that efforts to obtain them would be 
futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. § 
3.159(c), and give him an opportunity 
to respond.

2.  Obtain the Veteran's complete 
service personnel records and associate 
them with the claims folder.

3.  After obtaining the Veteran's 
authorization, associate with the 
claims file clinical records associated 
with the Veteran's incarceration 
pertaining to treatment for 
hypertension.  All efforts to obtain 
these records should be fully 
documented.

4.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the nature, extent, 
onset, and etiology of any current 
psychiatric disability.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note that review in the 
examination report.  

The examiner should state whether it is 
at least as likely as not that any 
psychiatric disorder demonstrated 
during the pendency of the appeal, to 
include anxiety, depression, or PTSD, 
is related to or had its onset during 
service.  

In offering this opinion, the examiner 
should specifically acknowledge and 
comment on VA clinical records 
demonstrating that the Veteran reported 
psychiatric symptoms associated with 
his in-service experiences, and the 
Veteran's report of a continuity of 
psychiatric symptoms since service, and 
the relationship between the onset of 
these symptoms and his in-service 
experiences as a driver.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  

The examiner should additionally state 
whether the Veteran meets the DSM-IV 
criteria for a diagnosis of PTSD based, 
at least in part, on the recovery 
effort "deep inside occupied enemy 
territory" for which the Veteran was 
awarded an Army Commendation Medal.  

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

5.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of hypertension found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

The examiner should opine as to whether 
it is at least as likely as not that 
the Veteran's hypertension had its 
onset during service or developed 
within one year of his discharge from 
active service.  The examiner should 
also comment as to whether it is at 
least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his service-connected 
psychiatric disability.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

6.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

